Fish, J.
1. Where in a suit brought in a city court, upon a note embracing a mortgage upon realty, a general judgment on the note and a foreclosure of the mortgage are sought, and a demurrer is sustained to such part of the petition as seeks to foreclose the mortgage, the case may proceed as an action at common law on the note.
2. Where on a loan of money it was agreed that a certain amount should be added for interest up to a specified time, which amount was in excess of legal interest, and it was accordingly added to the amount loaned, and for the aggregate sum a note was given, payable at a time specified and providing that it should bear interest at the rate of eight per cent, per annum after maturity, under a proper plea of usury the holder would be entitled to the principal, with lawful interest thereon. Parker v. Lowry, 79 Ga. 740. Judgment affirmed.

All the Justices concurring.